ORDER APPROVING STATEMENT OF CIRCUMSTANCES AND CONDITIONAL AGREEMENT FOR DISCIPLINE
Pursuant to Ind. Admission and Discipline Rule 23, Section 11, the Indiana Supreme Court Disciplinary Commission and the respondent have submitted for approv*747al a Statement of Circumstances and Conditional Agreement for Discipline stipulating a proposed discipline and agreed facts as summarized below.
Facts: The respondent neglected his client's case, leading to its dismissal. Later, after the client filed a grievance against the respondent, the respondent offered to attempt to obtain reinstatement of the case. The respondent thereafter failed to take such action, although he has attempted to reimburse the client for financial harm caused by his professional misconduct.
Violations: The respondent violated Ind.Professional Conduct Rule 1.3, which requires attorneys to act with adequate diligence and promptness, and Prof. Cond.R. 1.4(a), which requires attorneys to communicate adequately with their clients.
Discipline: Public reprimand.
The Court, having considered the submission of the parties, now APPROVES and ORDERS the agreed discipline. The respondent is hereby reprimanded for his misconduct. Costs of this proceeding are assessed against the respondent.
The Clerk of this Court is directed to forward notice of this order to the respondent and his attorney; to the Indiana Supreme Court Disciplinary Commission; to the hearing officer; and to all other entities as provided in Ind. Admission and Discipline Rule 28(8)(d).
All Justices concur.